Name: Commission Regulation (EC) No 2842/95 of 8 December 1995 derogating from Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers as regards the submission of premium applications in Sweden for the 1995 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  executive power and public service;  information and information processing;  economic policy;  Europe
 Date Published: nan

 No L 296/10 EN Official Journal of the European Communities! 9 . 12. 95 COMMISSION REGULATION (EC) No 2842/95 of 8 December 1995 derogating from Regulation (EEC) No 2700/93 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers as regards the submission of premium applications in Sweden for the 1995 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Notwithstanding Article 1 (2) of Regulation (EEC) No 2700/93, Sweden may authorize those producers who did not submit in 1995 ewe premium applications for the 1995 marketing year to present an application for that year during a new period to be determined by that Member State ; however, this period may not be later than that fixed for the submission of applications for the 1996 marketing year . Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 265/95 (2), and in parti ­ cular Article 5 (6) thereof, Article 2Whereas Article 1 (2) of Regulation (EEC) No 2700/93 (3), as last amended by Regulation No 279/94 (4) lays down that applications for a premium are to be submitted during a period fixed by each Member State within a period commencing on 1 November preceding the start of the marketing year and ending on 30 April following the start of the said marketing year ; whereas, because of unfamiliarity with the new rules arising from Sweden's accession to the European Union, a number of producers in that country confused the application for entitlement to the ewe premium with the actual premium application itself ; whereas these producers did not, as a result, submit the premium applications by the end of the period for submitting the above applications ; In the case of the producers referred to in Article 1 :  the retention period referred to in Article 1 (3) of Regulation (EEC) No 2700/93 shall be that applying for the 1995 marketing year, compliance with this period being confirmed by supporting documents and the updated flock register kept by the producer,  Sweden will take administrative measures and addi ­ tional controls which it shall notify these measures to the Commission . Article 3Whereas it is therefore necessary to allow derogations to Article 1 (2) of Regulation (EEC) No 2700/93 on a transi ­ tional basis for the 1995 marketing year so as to ensure that Swedish producers do not suffer losses that are disproportionate to the omission made, on the condition that certain control measures are taken : Notwithstanding Article 2 of Regulation (EEC) No 2700/93 , Sweden shall notify the Commission before 30 April 1996 of the data relating to all the premium appli ­ cations submitted for the 1995 marketing year, using the model in the Annex hereto . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 4 ( ¢) OJ No L 289, 7. 10 . 1989, p . 1 . 0 OJ No L 123, 3. 6. 1995, p. 1 . 0 OJ No L 245, 1 . 10 . 1993, p . 99 . H OJ No L 37, 9. 2. 1994, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 9 . 12. 95 EN Official Journal of the European Communities No L 296/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission